 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   JOSEPH BARTON
 3 Assistant United States Attorney
   2500 Tulare Street, Suite 4401
 4 Fresno, CA 93721
   Telephone: (559) 497-4000
 5 Facsimile: (559) 497-4099

 6
   Attorneys for Plaintiff
 7 United States of America

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       CASE NO. 1:19-CR-00192-LJO-SKO

12                              Plaintiff,           PROTECTIVE ORDER BETWEEN THE
                                                     PARTIES REGARDING PROTECTED
13                        v.                         INFORMATION

14   GLORIA GIANNINI,

15                             Defendant.

16

17
                                              [PROPOSED] ORDER
18
           For good cause shown, the stipulation between counsel dated September 12, 2019, in Case No.
19

20 1:19-CR-00192-LJO-SKO regarding discovery and treatment of Protected Information is approved and
   IT IS SO ORDERED.
21

22     Dated:    September 24, 2019                      /s/ Lawrence J. O’Neill _____
                                              UNITED STATES CHIEF DISTRICT JUDGE
23

24

25

26
27

28


      [PROPOSED] PROTECTIVE ORDER                    1
30
